DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022, 7/06/2022, and 7/08/2022 has been entered.

Response to Amendment
	This action is in response to the remarks filed on 6/16/2022. The amendments
filed on 6/16/2022 to claims 1, 3, 4, 9, 11, 12 and 15 have been entered. Accordingly, claims 1-4, 6-12, 14, 15, and 17-20 remain pending.
	After review of the applicant’s remarks and amendments to the claims, examiner agrees with the amendments and the objections to claims 1, 4, 9, 11-12 and 15 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6, 8-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Esbeck (US2016/0007962 A1, 2016-01-14) (hereinafter “Esbeck”) as provided by applicant, in view of Strole et al (“A Novel Flex Circuit Area-Array Interconnect System for a Catheter-Based Ultrasound Transducer” Presented at IMAPS 2002. Denver CO, 2002-09-05) (hereinafter “Strole”).
	Regarding claim 1, Esbeck teaches an intraluminal imaging device (“the sensor assembly described herein is an ultrasound scanner assembly for intravascular ultrasound (IVUS)” [0008], [0042], fig. 1 and assoc par), comprising:
	a flexible elongate member configured for positioning within a vessel of a patient (“The IVUS device includes a flexible elongate member” [0011], fig. 1 and assoc par), the flexible elongate member including a proximal portion and a distal portion (“a proximal portion of the flexible elongate member … a distal portion of the flexible elongate member” [0011]); 
	an imaging assembly disposed at the distal portion of the flexible elongate member (“an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member” [0011]), the imaging assembly including a conductor interface (“conductor interface 380” fig. 18 and assoc par);
	a plurality of wires extending along a length of the flexible elongate member and in communication with the imaging assembly (“cable 114”, figs. 1, 18, 20 and assoc par; cable 114 (i.e. plurality of wires) mechanically engages with the “scanner assembly” [0044], [0080]-[0084] [see figs. 18-21 reproduced below]), wherein the plurality of wires are coupled to the imaging assembly at the conductor interface (“the cable 114 can be fixedly secured and electrically coupled to the scanner assembly 106” [0083]; cable comprises a plurality of conductors (i.e. wires) [0080]-[0084]); and 
	a guide member comprising a bottom surface coupled to an opposing top surface of the conductor interface, wherein all of the guide member is disposed over the top surface of the conductor interface (“The distal connector 362 is configured to mechanically engage the conductor interface 380 to electrically couple, e.g., the PIM coupler 122 at a proximal portion of the cable 114 and the ultrasound scanner assembly 106” [0083], figs. 18-21 and assoc par; distal connector 362 (i.e. guide member) is configured to engage with interface 380 (i.e. conductor interface) wherein the entire bottom surface of the connector is in direct contact with an opposing top surface of the interface [0080]-[0084] [see figs. 18-21 reproduced below])), wherein the plurality of wires extend through the guide member (“A distal portion of each of the conductors 218 of the cable 114 can be received in a respective channel 368” [0082], figs. 18-20 and assoc par; conductors 218 (i.e. wires) extend through the channels 368 of the connector 362 [see figs. 18-21 reproduced below]), and wherein the guide member collectively aligns the plurality of wires to the conductor interface (“the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083]-[0084], figs. 18-21 and assoc par; the connector 362 is configured to align each of the conductors 218 (i.e. wires) to one of a respective conductive pad 306 [see figs. 18-21 reproduced below]),

    PNG
    media_image1.png
    492
    887
    media_image1.png
    Greyscale

The wires run through the guide member (box annotation) and align with the conductive interface (dashed arrows) (Esbeck fig. 18, annotated)

    PNG
    media_image2.png
    285
    1505
    media_image2.png
    Greyscale

The top surface of the conductive interface contacts with the bottom surface of the connector when the two are mechanically engaged (Esbeck figs. 19, 21, annotated)
	but Esbeck appears to fail to explicitly teach the “topmost” surface of the conductor interface.
	However, in the same field of endeavor, Strole teaches a novel high-density area-array flex interconnect system for a catheter-based 3-D ultrasound imaging transducer ([abst.]),
	further teaching terminating a ribbon cable using a guide member disposed entirely over the topmost surface of a flex circuit (i.e. conductor interface) ([see fig. 18 reproduced below]).

    PNG
    media_image3.png
    221
    212
    media_image3.png
    Greyscale

Ribbon cable terminates through a guide member (boxed) to interface with flex circuit (i.e. conductor interface), wherein the bottom surface of guide member opposes and is disposed entirely over topmost surface of flex circuit (Strole fig. 18, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Esbeck with the guide member and arrangement of parts as taught by Strole. There remains a need for improvements in the design of sensor assemblies to reduce the time and labor involved ensuring proper electrical communication, to improve reliability of the resulting mechanical connection, and to increase the efficiency of the manufacturing process (Esbeck [0006]-[0007]). Modifying the flex circuit as claimed allows it to perform several functions, primarily as the interconnection transition medium from the cable to the sensor (e.g. as a pitch converter to transition the signal to the tight array pitch, to change the geometry from the cable to a 2D pad grid array, etc.), and also to facilitate easy termination of cables to the flex (Strole [Flex Circuit Interconnect p.2]). The disposition of the guide member on the topmost surface of the conductor interface does not appear to be critical to the inventive idea – that is to align and stabilize the coupling between the guide member and conductor interface (which has been shown to be taught by Esbeck and Strole). Furthermore, Esbeck appears to disclose the claimed invention except for the disposition of the guide member. It would have been an obvious matter of design choice to modify the guide member to be wholly disposed over the topmost surface of the conductor interface (again, which has been shown to be taught by Strole), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art [In re Dailey, 149 USPQ 47 (CCPA 1976)].
	Regarding claim 6, Esbeck in view of Strole teaches the device of claim 1, 
	wherein Esbeck further teaches the guide member comprises a polymer (“The distal connector 362 can be formed of a plastic, thermoplastic, polymer, hard polymer, carbon fiber, and/or other suitable material(s)” [0081]).
	Regarding claim 8, Esbeck in view of Strole teaches the device of claim 1, 
	wherein Esbeck further teaches the plurality of wires comprise eight wires (“The cable 114 can include a plurality of conductors, including one, two, three, four, five, six, seven, or more conductors.” [0044], [0060]).
	As noted in first Office Action, it appears that the device of Esbeck would operate equally as well with the eight wires claimed in the instant application. Specifically, “seven, or more conductors” may be interpreted as comprising at least eight wires. Further, applicant has not disclosed that the number of wires claimed solves any stated problem or is for any particular purpose, merely disclosing “the electrical cable 112 may have any suitable number of wires 330, including two, three, four, or more” [0060].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esbeck to have eight wires, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Esbeck.
	Regarding claim 9, Esbeck in view of Strole teaches the device of claim 1, 
	Esbeck further teaches a further guide member positioned adjacent to the conductor interface (“the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083], figs 18-21 and assoc par; the “channel 352” has been interpreted as the further guide member, adjacent to the conductor interface [0080]-[0084]), wherein 
	the further guide member comprises a plurality of conductive members in communication with the imaging assembly (“the conductive pads 306 are entirely planar along the conductor interface 380” [0084], fig. 21 and assoc par; [see figs. reproduced below]), wherein 
	the plurality of wires extend through the further guide member, wherein each of the plurality of wires contacts a respective conductive member of the plurality of conductive members (“Once the distal connector 362 is completely received within the channel 352 and the locking members 364 are completely received within the locking channels 354, the cable 114 can be fixedly secured and electrically coupled to the scanner assembly 106” [0083], figs. 18-21 and assoc par; the wires running through the “connector” become securely mechanically and electrically coupled to the conductor interface when engaged [0080]-[0084] [see figs. 19, 21 reproduced below]).

    PNG
    media_image4.png
    286
    1402
    media_image4.png
    Greyscale

The channel 352 defines the further guide member configured to engage with the wires to ensure electrical communication (dashed arrow) (Esbeck figs. 19, 21, annotated)
	Esbeck discloses the claimed invention as shown above. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate guide members (i.e. the guide member and further guide member). The guide member and further guide member appear to be functionally equivalent to one another, wherein the further guide member can be interpreted as a duplication of the guide member. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [St. Regis Paper Co. v. Bemis Co., 193 USPQ 8]. Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art [Nerwin v. Erlichman, 168 USPQ 177, 179].
	Regarding claim 10, Esbeck in view of Strole teaches the device of claim 9, 
	wherein Esbeck further teaches the further guide member is coupled to the guide member (“Once the distal connector 362 is completely received within the channel 352 and the locking members 364 are completely received with in the locking channels 354, the cable 114 can be fixedly secured and electrically coupled to the scanner assembly 106” [0083], figs. 18-21 and assoc par; [see claim 1, 9 rejections]).
	Regarding claim 11, Esbeck teaches an intraluminal imaging device (“An intravascular ultrasound (IVUS) device” [clm 18], [0008], [0042], fig. 1 and assoc par), comprising: 
	a flexible elongate member configured for positioning within a vessel of a patient (“The IVUS device includes a flexible elongate member” [0011], fig. 1 and assoc par), the flexible elongate member including a proximal portion and a distal portion (“a proximal portion of the flexible elongate member … a distal portion of the flexible elongate member” [0011]); 
	an imaging assembly disposed at the distal portion of the flexible elongate member (“an ultrasound scanner assembly disposed at a distal portion of the flexible elongate member” [0011]), the imaging assembly including a conductor interface (“conductor interface 380” fig. 18 and assoc par); 
	a plurality of wires extending along a length of the flexible elongate member and in communication with the imaging assembly (“cable 114”, figs. 1, 18, 20 and assoc par; [see claim 1 rejection]), wherein the plurality of wires are coupled to the imaging assembly at the conductor interface (“the cable 114 can be fixedly secured and electrically coupled to the scanner assembly 106” [0083]; [see claim 1 rejection]); 
	a first guide member comprising a bottom surface coupled to an opposing top surface of the conductor interface, wherein all of the first guide member is disposed over the top surface of the conductor interface (“The distal connector 362 is configured to mechanically engage the conductor interface 380 to electrically couple, e.g., the PIM coupler 122 at a proximal portion of the cable 114 and the ultrasound scanner assembly 106” [0083], figs. 18-21 and assoc par; [see claim 1, 9 rejections]); and 
	a second guide member coupled to the top surface of the conductor interface, wherein the plurality of wires extend through the first guide member and the second guide member (“the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083], figs 18-21 and assoc par; [see claim 9 rejection]), and wherein the first guide member and the second guide member collectively align the plurality of wires to the conductor interface (“A distal portion of each of the conductors 218 of the cable 114 can be received in a respective channel 368” [0082], figs. 18-20 and assoc par; “the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083]-[0084], figs. 18-21 and assoc par; [see claim 1, 9 rejections]),
	but Esbeck appears to fail to explicitly teach the “topmost” surface of the conductor interface.
	However, in the same field of endeavor, Strole teaches terminating a ribbon cable using a guide member disposed entirely over the topmost surface of a flex circuit (i.e. conductor interface) ([see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Esbeck with the guide member and arrangement of parts as taught by Strole. There remains a need for improvements in the design of sensor assemblies to reduce the time and labor involved ensuring proper electrical communication, to improve reliability of the resulting mechanical connection, and to increase the efficiency of the manufacturing process (Esbeck [0006]-[0007]). Modifying the flex circuit as claimed allows it to perform several functions, primarily as the interconnection transition medium from the cable to the sensor (e.g. as a pitch converter to transition the signal to the tight array pitch, to change the geometry from the cable to a 2D pad grid array, etc.), and also to facilitate easy termination of cables to the flex (Strole [Flex Circuit Interconnect p.2]). 
	Furthermore, Esbeck appears to disclose the claimed invention except for the disposition of the guide member. It would have been an obvious matter of design choice to modify the guide member to be wholly disposed over the topmost surface of the conductor interface (again, which has been shown to be taught by Strole), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art [In re Dailey, 149 USPQ 47 (CCPA 1976)]. Additionally, the first guide member and second guide member appear to be functionally equivalent to one another, wherein the second guide member can be interpreted as a duplication of the first guide member. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [St. Regis Paper Co. v. Bemis Co., 193 USPQ 8]. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art [Nerwin v. Erlichman, 168 USPQ 177, 179].
	Regarding claim 12, Esbeck in view of Strole teaches the device of claim 11, 
	wherein Esbeck further teaches the second guide member comprises a plurality of conductive members in communication with the imaging assembly (“conductive pads 306 and conductive traces 216” [0084], figs. 18, 21 and assoc par), 
	wherein the plurality of wires extend through the second guide member, wherein each of the plurality of wires contacts a respective conductive member of the plurality of conductive members (“The scanner assembly 106 can be electrically coupled to the PIM coupler 122 when the conductors 218 of the cable 114 are electrically coupled to the conductive pads 306” [0084]; wires extend through the connector (first guide member) to engage with conductor pads within the channel (second guide member) to communicate with the conductor interface [0080]-[0084] [see claim 9, 11 rejections]).
	Regarding claim 14, Esbeck in view of Strole teaches the device of claim 11, 
	wherein Esbeck further teaches the first guide member is coupled to the second guide member (“The distal connector 362 is configured to mechanically engage the conductor interface 380 … the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083], fig. 18 and assoc par; the “mechanical engagement” can occur via “locking members” that securely couple the guide members [0083]).
	Regarding claim 15, Esbeck teaches a method of assembling an intraluminal imaging device (“A method of manufacturing an intravascular ultrasound (IVUS) device” [clm 1]), the method comprising: 
	obtaining an imaging assembly including a conductor interface (“acquiring an ultrasound scanner assembly, the ultrasound scanner assembly including: … a conductor interface” [clm 1]); 
	obtaining a plurality of wires extending through a guide member (“The distal connector 362 can include a plurality of channels 368 (FIG. 20). A distal portion of each of the conductors 218 of the cable 114 can be received in a respective channel 368” [0082], [clms 1, 10], fig. 20 and assoc par; the wires (“conductors 218”) are received by and extend through the guide member (“distal connector 362”) [see claim 1 rejection]); 
	collectively aligning the plurality of wires to the conductor interface by coupling a bottom surface of the guide member to an opposing top surface of the conductor interface, wherein all of the guide member is disposed over the top surface of the conductor interface (“the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083]-[0084], figs. 18-21 and assoc par; the “connector 362” and “channel 352” align each of the wires to one of a respective “conductive pad 306” [see claim 1 rejection]); and 
	coupling the plurality of wires to the imaging assembly at the conductor interface (“The distal connector 362 is configured to mechanically engage the conductor interface 380 to electrically couple, e.g., the PIM coupler 122 at a proximal portion of the cable 114 and the ultrasound scanner assembly 106” [0083]-[0084], figs. 18-21 and assoc par; [see claim 9, 11 rejections]),
	but Esbeck appears to fail to explicitly teach the “topmost” surface of the conductor interface.
	However, in the same field of endeavor, Strole teaches the manufacture of
a novel high-density area-array flex interconnect system for a catheter-based 3-D ultrasound imaging transducer ([abst.]),
	further teaching terminating a ribbon cable using a guide member disposed entirely over the topmost surface of a flex circuit (i.e. conductor interface) ([see claim 1, 11 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Esbeck with the guide member and arrangement of parts as taught by Strole. There remains a need for improvements in the design of sensor assemblies to reduce the time and labor involved ensuring proper electrical communication, to improve reliability of the resulting mechanical connection, and to increase the efficiency of the manufacturing process (Esbeck [0006]-[0007]). Modifying the flex circuit as claimed allows it to perform several functions, primarily as the interconnection transition medium from the cable to the sensor (e.g. as a pitch converter to transition the signal to the tight array pitch, to change the geometry from the cable to a 2D pad grid array, etc.), and also to facilitate easy termination of cables to the flex (Strole [Flex Circuit Interconnect p.2]). 
	Furthermore, Esbeck appears to disclose the claimed invention except for the disposition of the guide member. It would have been an obvious matter of design choice to modify the guide member to be wholly disposed over the topmost surface of the conductor interface (again, which has been shown to be taught by Strole), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art [In re Dailey, 149 USPQ 47 (CCPA 1976)]. Additionally, the first guide member and second guide member appear to be functionally equivalent to one another, wherein the second guide member can be interpreted as a duplication of the first guide member. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [St. Regis Paper Co. v. Bemis Co., 193 USPQ 8]. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art [Nerwin v. Erlichman, 168 USPQ 177, 179].
	Regarding claim 17, Esbeck in view of Strole teaches the method of claim 15, 
	wherein Esbeck further teaches obtaining the plurality of wires extending through the guide member includes: forming the guide member around the plurality of wires (“The dimensions of the distal connector 362 can be selected at least partially based on the conductors 218” [0081]; [see fig. 20 reproduced below]).

    PNG
    media_image5.png
    292
    1008
    media_image5.png
    Greyscale

“Channels 368” formed around the conductive wires (“218”) (Esbeck fig. 20 annotated)
	Regarding claim 18, Esbeck in view of Strole teaches the method of claim 15, 
	wherein Esbeck further teaches the conductor interface comprises a plurality of conductive pads in communication with the imaging assembly (“The conductor interface 370 includes the conductive pads 306 disposed within the channels 302. The conductive pads 306 are in electrical communication with the conductive traces 216, which are disposed within the conducer interface 370” [0070], figs. 10a-10b and assoc par), and 
	wherein the coupling comprises soldering each of the plurality of wires to a respective conductive pad of the plurality of conductive pads (“electrically coupling each of the plurality of conductors and a conductive pad includes introducing solder into the respective channels of the conductor interface” [clm 3], figs. 13b-17 and assoc par; [see fig. 16 reproduced below]).

    PNG
    media_image6.png
    315
    930
    media_image6.png
    Greyscale

Soldering method used on the conductor interface to electrically couple the wires to conductive pads (Esbeck fig. 16 annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Esbeck by soldering the conductive elements together. There remains a need for improvements in the design of sensor assemblies to reduce the time and labor involved ensuring proper electrical communication, to improve reliability of the resulting mechanical connection, and to increase the efficiency of the manufacturing process (Esbeck [0006]-[0007]). Combining the embodiments of Esbeck also improves reliability of the connection between the conductors and the ultrasound scanner assembly by providing connection methods that are less susceptible to variation between solder joints (Esbeck [0041]).
	

Claims 2-4, 7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esbeck and Strole as applied to claims 1 and 15 above, and further in view of Mills (US5807248 A, 1998-09-15) (hereinafter “Mills”).
	Regarding claim 2, Esbeck in view of Strole teaches the device of claim 1, 
	wherein Esbeck further teaches the guide member comprises a plurality of “walls 366” and “channels 368” to guide wires through a guide member (“connector 362” figs. 18-21 and assoc par),
	but the combination of references above fails to explicitly teach the guide member comprises a plurality of bores. Applicant should be aware that Strole does teach the use of vias (i.e. bores) within the flex circuit ([Flex Circuit Architecture p.3]).
	However, in the same field of endeavor, Mills teaches a housing for a medical probe (abst, fig. 1 and assoc par) wherein the guide member comprises a plurality of bores (“connector shell element 11 includes a plurality of holes formed therein to receive a number of pins 15 which comprise the electrical conductors of the connector” [col 3, lns 42-44], fig. 1 and assoc par; the “connector shell element 11” - and optionally the “coating 7” - are interpreted as guide member which comprises bores (i.e. “holes”)), wherein each of the plurality of wires extends through a respective bore of the plurality of bores (“a plurality of holes formed therein to receive a number of pins 15 which comprise the electrical conductors of the connector” [col 3, lns 42-44], fig. 1 and assoc par; the “electrical conductors” are analogous to the wires and run through the holes formed into the “shell element 11” [see fig. 1 reproduced below]).

    PNG
    media_image7.png
    579
    492
    media_image7.png
    Greyscale

The guide member possesses holes formed to guide electrical conductors (dashed arrows) into secure communication with the conductive interface (Mills fig. 1, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with bores as taught by Mills. There remains a need for improvements in the design of sensor assemblies to reduce the time and labor involved ensuring proper electrical communication, to improve reliability of the resulting mechanical connection, and to increase the efficiency of the manufacturing process (Esbeck [0006]-[0007]). A reduction in the number of elements required to manufacture a probe or a simplification of the manufacturing process in assembling the probe can represent significant cost savings to the probe manufacturer (Mills [col 1, lns 35-43]).
	Regarding claim 3, Esbeck and Strole in view of Mills teaches the device of claim 2,
	wherein Esbeck further teaches the conductor interface comprises a plurality of conductive pads (“The conductor interface 380 also includes conductive pads 306 and conductive traces 216” [0084], figs. 18-21 and assoc par), and 
	the guide member aligns each of the plurality of wires with a respective pad of the plurality of conductive pads (“the conductor interface 380 includes a channel 352 sized and shaped to receive the distal connector 362” [0083]-[0084], figs. 18-21 and assoc par; conductive pads (“306”) are aligned with wires via mechanical engagement of the “connector 362” with the conductor interface [see claim 1 rejection; fig. 18 reproduced below]).

    PNG
    media_image1.png
    492
    887
    media_image1.png
    Greyscale

The wires (218) are aligned with the conductive pads (306) (dashed arrows) (Esbeck fig. 18, annotated)
	Regarding claim 4, Esbeck and Strole in view of Mills teaches the device of claim 3, 
	wherein Esbeck further teaches the plurality of conductive pads are spaced apart from one another by a first distance (“conductor interface 380 also includes conductive pads 306 and conductive traces 216” [0084], figs 18-21 and assoc par; the “conductive pads 306” run along the conductor interface and are spaced by a first distance [see fig. 18 reproduced below]), 
	the plurality of wires are spaced apart from one another by a second distance (“The channels 368 and the conductors 218 can be separated and electrically isolated from one another by walls 366 of the distal connector 362” [0081]-[0082], figs. 18-21 and assoc par; “walls 366 of the distal connector 362” are dimensioned to maintain space between wires that aligns with the conductor interface [0080]-[0082] [see claim 1, 3 rejections; fig. 18 reproduced below]), and
	wherein each of the plurality of wires is aligned with the respective pad of the plurality of conductive pads (“The dimensions of the distal connector 362 can be selected at least partially based on the conductors 218” [0081]; the dimensions of the conductor interface, “distal connector 362”, and the corresponding engaging elements (e.g. “walls 366” and “channels 368”, conductive pads, wires, etc.) can be selected to maintain mechanical security and electrical communication [0080]-[0084] [see claim 1, 3 rejections; fig. 18 reproduced below]).

    PNG
    media_image8.png
    492
    887
    media_image8.png
    Greyscale

Dimensional details (dashed lines) of mechanical engagement between the connector and conductor interface (Esbeck fig. 18, annotated)
	but the combination of references above fails to explicitly teach the guide member comprises a plurality of bores.
	However, in the same field of endeavor, Mills teaches the guide member comprises a plurality of bores (“connector shell element 11 includes a plurality of holes formed therein to receive a number of pins 15 which comprise the electrical conductors of the connector” [col 3, lns 42-44], fig. 1 and assoc par; [see claim 2 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above with bores as taught by Mills. A reduction in the number of elements required to manufacture a probe or a simplification of the manufacturing process in assembling the probe can represent significant cost savings to the probe manufacturer (Mills [col 1, lns 35-43]).
	Regarding claim 7, Esbeck in view of Strole teaches the device of claim 1, 
	wherein Esbeck further teaches forming the guide member around the plurality of wires (“The dimensions of the distal connector 362 can be selected at least partially based on the conductors 218” [0081]; [see claim 17 rejection]),
	but the combination of references above fails to explicitly teach the guide member is molded around the plurality of wires.
	However, in the same field of endeavor, Mills teaches the guide member is molded around the plurality of wires (“The pins 15 are typically molded into the connector shell element 11 to insure their precise positioning and secure mounting
therein.” [col 3, lns 38-47], fig. 1 and assoc par; molding around the “pins 15” interpreted as functionally analogous to molding around the wires).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the modified combination of references above by molding the guide member around the wires as taught by Mills. There remains a need for improvements in the design of sensor assemblies to reduce the time and labor involved ensuring proper electrical communication, to improve reliability of the resulting mechanical connection, and to increase the efficiency of the manufacturing process (Esbeck [0006]-[0007]). A reduction in the number of elements required to manufacture a probe or a simplification of the manufacturing process in assembling the probe can represent significant cost savings to the probe manufacturer (Mills [col 1, lns 35-43]).
	Regarding claim 19, Esbeck in view of Strole teaches the method of claim 15, 
	Esbeck further teaching a further guide member with a conductive member in communication with the imaging assembly (“connector 362” comprising “channels 368” [0080]-[0084]; “conductors 218” and “conductive pads” figs. 18-21 and assoc par; [see claim 11, 15 rejections]),
	but the combination of references above fails to explicitly teach a plurality of bores.
	However, in the same field of endeavor, Mills teaches manufacture of a medical monitoring probe ([cols 1-2, lns 45-15]; [see claim 2-4 rejections]),
	further teaching inserting each of the plurality of wires into a respective bore of a plurality of bores of a further guide member (“the eight pins 15 comprise a predetermined pattern of conductors which mate with a like number and configuration of apertures formed in the eight conductors 8A-8H of lead frame 3” [cols 3-4, lns 38-5], fig. 1 and assoc par; “lead frame” possesses bores that mate with pins and establish electrical communication [see fig. 1 reproduced below]), 
	wherein each of the plurality of bores comprises a conductive member in communication with the imaging assembly (“A lead frame 3 formed of a plurality of conductors 8A-8H provides the electrical interconnection of the active and passive elements” cols 3-4, lns 38-5; “lead frame” possesses bores and conductive members [see fig. 1 reproduced below]).

    PNG
    media_image9.png
    579
    492
    media_image9.png
    Greyscale

The further guide member possesses bores to engage with pins, establishing mechanical and electrical coupling (Mills fig. 1 annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Esbeck with bores as taught by Mills. A reduction in the number of elements required to manufacture a probe or a simplification of the manufacturing process in assembling the probe can represent significant cost savings to the probe manufacturer (Mills [col 1, lns 35-43]).
	Regarding claim 20, Esbeck and Strole in view of Mills teaches the method of claim 19, 
	wherein Esbeck further teaches the coupling comprises coupling the guide member to the further guide member (“Once the distal connector 362 is completely received within the channel 352 and the locking members 364 are completely received with in the locking channels 354, the cable 114 can be fixedly secured and electrically coupled to the scanner assembly 106” [0083], figs. 18-21 and assoc par; [see claim 1, 9-10 rejections]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Tegg (WO2013/154684 A1, 2013-10-17) teaches a wire harness for a medical device includes a wiring bundle, a distal flex circuit, and a proximal flex circuit. The wiring bundle includes a plurality of twisted pair wiring and a shield, and operatively or conductively connects the distal flex circuit to the proximal flex circuit. The distal flex circuit may be configured to operatively or conductively connect to an electrically controlled object located in a distal portion of the medical device. The proximal flex circuit may be configured to operatively or conductively connect to an electrical connector.

	Hadjicostis et al (US2004/0254471 A1, 2004-12-16) teaches an array ultrasound imaging phase assembly that includes a substrate and several piezoelectric elements each mounted on the substrate. The elements are spaced apart from each other and arranged in a noncylindrical pattern. An acoustic backing block is mounted to the substrate on a side opposite its matching layers. The array can be positioned along a desired region within a subject's body by movement through the circulatory system or other cavities. While the array assembly is positioned along this region, ultrasonic interrogation of an internal portion of the subject's body can be performed to generate one or more images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793